Case 1:20-cv-03828-JMF Document 51 Filed 10/26/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
AGUSTIN CAMANO ANZUREZ, individually and on :
behalf of others similarly situated,
Plaintiff, | 20-CV-3828 (JMF)
-v- | ORDER
LA UNICA CARIDAD INC. d/b/a LA CARIDAD 78
RESTAURANT et al., :
Defendants. |
x

 

JESSE M. FURMAN, United States District Judge:

No later than October 27, 2020, Plaintiff shall file a letter explaining whether it makes
sense to proceed with the default judgment hearing (currently scheduled for Thursday) against
Defendant La Unica Caridad, Inc. in light of the appearance of Defendants Miguel Yip and
Kwok Wood Lee and the parties’ desire to pursue mediation. See ECF No. 50. Plaintiff shall
promptly serve Defendant La Unica Caridad, Inc. with a copy of this Order and a copy of its
letter in response, and shall file proof of such service on the docket.

SO ORDERED. CC] ;
Dated: October 26, 2020

New York, New York fist NEFURMAN

tis States District Judge
